*184OPINION OF THE COURT
PER CURIAM.
The Appellant (defendant in trial court) was charged with driving while under the influence of alcoholic beverages, narcotic drugs, etc. After two State continuances, notice of trial was sent June 20, 1984, to defense counsel’s office, in the form of a telegram, setting the case for trial the following day June 21, 1984. The speedy trial period expired July 2, 1984 (ten days thereafter). The defendant’s attorney indicated he received the notice the day of the trial.
When the defendant did not appear for trial June 21, 1984, the trial court issued a bench warrant and charged the appellant with a continuance, which continuance eventually resulted in the Court denying the motion to discharge the appellant under the speedy trial rule. Thereafter the appellant pled no contest, reserving the right to appeal.
Basically, this appeal turns on the question whether a one day notice of trial complies with prevailing law. Considering the facts and procedures followed in the instant case, the Court finds that the one day notice was not sufficient and does not comply with the Florida Rules of Criminal Procedure regarding notice of hearings and trials, and the Judgment of the Trial Court is hereby REVERSED.